UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           2/18/2020
 Yong Xu, on his own behalf and on behalf of
 others similarly situated,

                                Plaintiff,                    1:19-cv-11885 (PAE) (SDA)

                    -against-                                 ORDER

 Kealoha Sushi Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        This case has been assigned to me for general pretrial management. (ECF No. 7.) The

parties (or, if no defendants have appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Thursday, February 27, 2020 at 2:30 p.m. to discuss the status of this

case. The parties shall call the Court’s conference line at 212-805-0110 once all parties are on the

line.

SO ORDERED.

DATED:         New York, New York
               February 18, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
